An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Coum
OF
NEVADA

CLERK’S ORDER

11%;» mt W

 

T.

RUBY N. MURCHISDN; FREDERICK No. 65567
D. ,MURCHISONg J 11.; DELBERT E;
FIELDS; FREDDIE D. SCOTT;

FRANC ELLA MURCHISON; CHERYL
P. CHURCH, INDIVIDUALLY/g AND AS
HEIRS OF FREDERICK D.
MURCHISON; AN D TDNNIE SAVAGE
SPECIAL ADMINISTRATRIX OF THE '
ESTATE OF FREDERICK D.

f MURCHISON,

FELEQ

0m 2 9 291:: 1

TRADE K. L I‘éGEMﬁN

CLERK VF SUPREME EQURT
Appellants, BY *
VS‘ DEPUTY (XLERK.

RENO DODGE SALES, INC., A
DOMESTIC CORPORATION,
Res enchant.

   

IN THE SUPREME COURT OF THE STATE OF NEVADA
ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed; The parties shall bear their own. casts
and attorney fees. NRAP 42(1)).

It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACW
BY:

 

cc: Hon. Jerome Polaha, District Judge
Calvin,  Dunlap and Associates
Perry & Westbrook, RC.
Washee District Court Clerk

14*35‘397